COXE, District Judge.
The authorities cited by the referee and by counsel establish the proposition that, in this state, where merchandise is sold on a conditional contract, hut with the understand1 ing that it is to he dealt with in the same manner as other property owned by the vendee, such, sale is inconsistent with the continued ownership of the vendor and the property may be seized and sold on execution by the creditors of the vendee. The property sold to the bankrupt by the Mishawaka Company falls within this rule. It was placed in the general stock of the bankrupt and a portion was sold at retail over his counter. The merchandise in question, therefore, passed to the trustee pursuant to the provisions of Bankr. Act, § 70 (5) as property “'which might have' been levied upon and sold *872under judicial process against the bankrupt.” Neither this section nor section 67a, which is also in point, is found in the act of 1867.
The order of the referee, directing the trustee to divide the fund in controversy among the creditors, is affirmed.